[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 08-14553                    JULY 8, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK


                    D.C. Docket No. 07-00315-CR-J-20-TEM

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

GARRISON HARRIS,

                                                         Defendant-Appellant.

                         ________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________
                                (July 8, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Garrison Harris appeals his conviction for being a felon in possession of a

firearm. 18 U.S.C. §§ 922(g)(1), 924(a)(2). Harris argues that the government

failed to prove that he knowingly possessed the firearm. We affirm.
      We review de novo the denial of a judgment of acquittal. See United States

v. Evans, 473 F.3d 1115, 1118 (11th Cir. 2006). To establish that a person is a

felon in possession of a firearm, the government must prove beyond a reasonable

doubt that the defendant was a convicted felon who knowingly possessed a firearm

and that the firearm affected interstate commerce. See United States v. Glover,

431 F.3d 744, 748 (11th Cir. 2005). The possession may be constructive, in which

case the government must prove the defendant exercised either “‘ownership,

dominion, or control’ over the firearm.” United States v. Molina, 443 F.3d 824,

829 (11th Cir. 2006) (quoting United States v. Ferg, 504 F.2d 914, 916 (5th Cir.

1974)).

      The district court did not err by denying Harris’s motion for a judgment of

acquittal. Harris admitted to the arresting officers that he knew a firearm was in

the car and he had attempted to conceal the firearm behind the passenger seat.

Harris’s statement established that he knowingly possessed the weapon.

      Harris’s conviction is AFFIRMED.




                                         2